MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2016	ME	170	
Docket:	      Yor-16-115	
Submitted		
		On	Briefs:	 September	29,	2016	
Decided:	     November	29,	2016	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	and	HUMPHREY,	JJ.	
	
	
                                   TAYLOR	CLARK	
                                         	
                                        v.	
                                         	
                                 MORGAN	A.	LEEMAN	
	
	
JABAR,	J.	

       [¶1]	 	 Taylor	 Clark	 appeals	 from	 the	 District	 Court’s	 (York,	 Janelle,	 J.)	

judgment	 granting	 Morgan	 Leeman’s	 motion	 to	 modify	 a	 parental	 rights	 and	

responsibilities	order	pertaining	to	their	daughter,	a	minor	child.		Because	the	

District	 Court	 did	 not	 abuse	 its	 discretion	 in	 granting	 the	 modification,	 we	

affirm.		

                                    I.		BACKGROUND	

	      [¶2]		The	court	made	the	following	findings,	which	are	supported	by	the	

record.	 	 On	 February	 8,	 2011,	 the	 District	 Court	 issued	 a	 parental	 rights	 and	

responsibilities	judgment	pertaining	to	Clark	and	Leeman’s	minor	child.		The	

judgment	allocated	parental	rights	and	responsibilities	to	the	parties,	granted	
2	

primary	physical	residence	to	Clark,	and	made	specific	provisions	for	Leeman’s	

contact	with	the	child.		

	     [¶3]		In	the	summer	of	2014,	Clark	expressed	his	desire	to	relocate	with	

the	child	from	Massachusetts—where	he	resided	at	the	time	of	the	action—to	

Illinois.		Because	the	parties	would	be	living	a	considerable	distance	apart,	they	

sought	 and	 obtained	 a	 modification	 of	 the	 order	 to	 reflect	 this	 change	 in	

circumstances.	 	 Clark,	 however,	 never	 took	 the	 child	 with	 him	 to	 Illinois.		

Instead,	 the	 child	 remained	 in	 Massachusetts,	 where	 she	 resided	 with	 her	

grandmother	 and	 attended	 the	 local	 elementary	 school.	 	 Clark	 never	 told	

Leeman	that	the	child	had	not	moved,	and	he	purposefully	misled	her	about	the	

child’s	location.		As	a	result	of	Clark’s	course	of	conduct,	Leeman	was	unable	to	

see	the	child	for	over	five	months.		

	     [¶4]		Upon	learning	that	the	child	was	living	in	Massachusetts,	Leeman	

petitioned	 the	 court	 to	 modify	 the	 order.	 	 After	 a	 hearing,	 the	 court	 granted	

Leeman’s	motion	and	changed	the	child’s	primary	residence	from	being	with	

Clark	 to	 being	 with	 Leeman.	 	 In	 its	 order,	 the	 court	 concluded	 that	 Clark’s	

actions	“were	clearly	not	in	the	best	interests	of	[the	child]	and,	in	fact,	were	

detrimental	to	her.”		Specifically,	the	court	determined	that	Clark’s	dishonest	

acts	“disrupted	[the	child’s]	relationship	with	[Leeman]	and	required	her	to	be	
                                                                                         3	

a	part	of	this	subterfuge	from	her	mother.”		Clark	has	timely	appealed.		See	M.R.	

App.	P.	2(b)(3).		

                                    II.		DISCUSSION	

A.	   Standard	of	Review	

	     [¶5]	 	 On	 appeal,	 Clark	 argues	 that	 the	 court	 erred	 in	 granting	 the	

modification,	arguing	that	the	change	in	her	primary	residence	was	not	in	the	

child’s	best	interest.		We	review	the	trial	court’s	ultimate	decision	to	modify	a	

parental	rights	and	responsibilities	order	for	abuse	of	discretion	or	an	error	of	

law.		Pearson	v.	Ellis-Gross,	2015	ME	118,	¶	4,	123	A.3d	223.	

B.	   The	Child’s	Best	Interest	

	     [¶6]		In	determining	whether	a	proposed	modification	is	in	a	child’s	best	

interest,	 the	 trial	 court	 must	 analyze	 the	 evidence	 presented	 in	 light	 of	 the	

nineteen	 best	 interest	 factors	 enumerated	 in	 19-A	 M.R.S.	 §	 1653(3)	 (2015).		

However,	when	deciding	if	a	modification	is	in	the	child’s	best	interest,	the	court	

need	 not	 “robotically	 address[]	 every	 statutory	 factor.”	 	 Nadeau	 v.	 Nadeau,	

2008	 ME	 147,	 ¶	 35,	 957	 A.2d	 108.	 	 Rather,	 we	 will	 uphold	 the	 trial	 court’s	

conclusions	regarding	the	child’s	best	interest	“so	long	as	it	is	otherwise	evident	

that	the	court	has	evaluated	the	evidence	with	the	best	interest	factors	in	mind.”		

Id.	 	 Further,	 in	 the	 absence	 of	 a	 motion	 for	 additional	 findings	 of	 fact	 and	
4	

conclusions	 of	 law,	 it	 is	 well	 settled	 that	 we	 will	 “assume	 that	 there	 was	

competent	evidence	in	the	record,	which	the	court	considered,	to	support	.	.	.	the	

judgment.”		Coppola	v.	Coppola,	2007	ME	147,	¶	25,	938	A.2d	786.		

	     [¶7]	 	 Here,	 it	 is	 evident	 from	 the	 court’s	 order	 that	 it	 considered	 the	

relevant	best	interest	factors	in	granting	Leeman’s	motion	to	modify.		The	court	

found	 that	 Clark	 engaged	 in	 an	 ongoing	 pattern	 of	 deceitful	 conduct	 for	 the	

purpose	 of	 preventing	 the	 mother	 from	 having	 contact	 with	 the	 child	 for	 a	

period	 of	 over	 five	 months.	 	 Clark’s	 dishonest	 behavior	 not	 only	 restricted	

Leeman’s	access	to	the	child,	but	it	also	required	the	child	to	be	a	part	of	this	

“subterfuge.”	 	 Given	 these	 findings,	 the	 court	 did	 not	 abuse	 its	 discretion	 in	

concluding	that	a	modification	of	the	parental	rights	and	responsibilities	order	

was	in	the	child’s	best	interest.		

	     [¶8]		Further,	because	Clark	failed	to	request	additional	findings	of	fact	

and	 conclusions	 of	 law,	 we	 must	 assume	 that	 the	 court	 made	 all	 necessary	

findings	to	support	the	judgment.		See	id.		

	     The	entry	is:	

                    Judgment	affirmed.		
	
	     	      	      	      	      	
                                                                         5	

	
On	the	briefs:	
	
     Matthew	 W.	 Howell,	 Esq.,	 Clark	 &	 Howell,	 LLC,	 York,	 for	
     appellant	Taylor	Clark	
     	
     Kenneth	 P.	 Altshuler,	 Esq.,	 Childs,	 Rundlett,	 Fifield	 &	
     Altshuler,	LLC,	Portland,	for	appellee	Morgan	A.	Leeman	
	
	
	
York	District	Court	docket	number	FM-2009-119	
FOR	CLERK	REFERENCE	ONLY